DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2, 5-11,20, 22, & 23 are  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/3/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Notice of Allowance
Claims 1, 2, 5-11, & 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Chen (US Pub no 2019/0333920 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: wherein the first trench isolation contacts a drain of the first region and a source of the second region, and a width of the first trench isolation is selected to avoid hysteresis of the at least four first gate structures during activation of the at least two second gate structures.
Claims 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Chen (US Pub no 2019/0333920 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 12 including: wherein the first trench isolation contacts a drain of the first region and a source of the second region, and a width of the first trench isolation is selected to avoid hysteresis of the at least four first gate structures during activation of the at least two second gate structures.
Claims 20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Chen (US Pub no 2019/0333920 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 20 including: the first region is configured for activation using direct current, the second region is configured for activation using alternating current, and the first region and the second region are wired for separate activations and the one or more first gate structures and the one or more second gate structures are coplanar on one or more planes perpendicular to a direction of at least one trench isolation in the one or more isolation regions; wherein the at least one trench isolation contacts a drain of the first region and a source of the second region, and a width of the at least one trench isolation is selected to avoid hysteresis of the one or more first gate structures during activation of the one or more second gate structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813